NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                              Argued June 13, 2007
                              Decided June 25, 2007

                                      Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. JOEL M. FLAUM, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-3393

JESSIE MAE JACKSON,                         Appeal from the United States District
     Plaintiff-Appellant,                   Court for the Northern District of
                                            Illinois, Eastern Division.
      v.
                                            No. 05 C 5541
JOHN E. POTTER,
Postmaster General,                         Wayne R. Andersen,
     Defendant-Appellee.                    Judge.

                                    ORDER

     Jessie Mae Jackson, a mailhandler for the United States Postal Service,
brought suit against the Postmaster General, claiming that she was fired because
she is a Jehovah’s Witness. The district court granted summary judgment to the
Postmaster General because Jackson had waited too long after she was fired to file
a discrimination complaint with the Postal Service’s Equal Employment
Opportunity (EEO) office, and her delay could not be excused. We affirm.

    Jackson began work as a mailhandler at the Chicago Bulk Mail Center in 1997
and remained there until December 31, 2004, when the Postal Service declined to
No. 06-3393                                                                     Page 2

renew her “casual” (non-career) employment. Several months before she was fired,
Jackson requested time off to attend a Jehovah’s Witness convention. Jackson
alleged that her supervisor, Cynthia Parteet, denied her request and told her she
would be fired if she attended the convention. She further alleged that Parteet and
Parteet’s supervisor, Sally Brooks, then treated her poorly. She contends in an
affidavit that four months later Parteet had her sign papers that she believed to be
routine “safety sheets,” but that she later discovered was a “false evaluation used to
terminate [her].” Jackson’s lone evidence that the termination was motivated by
religious discrimination is her own generalized affidavit.

     Jackson also asserted in her affidavit that while employed with the Postal
Service, she was never informed of her “EEO rights”—presumably a reference to
her right to complain that she was subjected to discriminatory treatment on the job.
In her affidavit she stated that her supervisor during her first three years on the job
advised her that she “had no rights” as a casual employee, and that her seven
subsequent supervisors, including Parteet, never advised her of her rights. She also
stated that she believed that anti-discrimination notices on EEO posters in her
workplace applied only to regular, not casual, employees. She contends that she did
not learn of her right to complain of discrimination until after her discharge when
the Illinois Department of Employment Security gave her written materials about
discrimination.

     The Postal Service presented a different version of the facts. It introduced
records showing that on December 1, 1997 and June 27, 1999, Jackson attended
employee training programs at which she received a workbook containing the Postal
Service’s EEO policy and information about the EEO process, including a chart
explaining that employees must seek EEO counseling within 45 days of any alleged
discriminatory action. Jackson does not dispute that she attended the programs
and received the information. The Postal Service also introduced copies of the EEO
posters that were displayed during the relevant time period and set forth the 45-day
deadline for contacting the Postal Service’s EEO office in Bedford Park, Illinois.

     In any event, on or about February 1, 2005 Jackson complained in writing to
the U.S. Department of Labor, not the Postal Service’s EEO office. She asserts that
the Department of Labor advised her to complain to the Postal Service in
Washington, D.C., and that she did so promptly. After receiving no response, she
says she called the Postal Service in May 2005 and eventually was directed to file
her complaint with the Postal Service’s district office in Bedford Park.

    Jackson contacted a Postal Service EEO counselor for the first time on May 9,
2005. On July 6, 2005, she filed a formal complaint alleging that Parteet and
Brooks discriminated against her based on her religion by denying her request to
attend the Jehovah’s Witness convention, tricking her into signing a false
No. 06-3393                                                                     Page 3

performance evaluation, and then firing her based on that evaluation. The Postal
Service dismissed her complaint because she exceeded, by almost three months, the
45-day time limit for initiating contact with an EEO counselor. Jackson then
brought suit in federal court under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., claiming that the Postal Service discriminated against her by
firing her based on her religious beliefs as a Jehovah’s Witness.

     Before any discovery took place, the Postal Service moved for dismissal or, in
the alternative, for summary judgment on the ground that Jackson failed to
exhaust her administrative remedies. The district court granted summary
judgment for the Postal Service, determining that Jackson’s claim was barred
because she did not timely contact an EEO officer. See 29 C.F.R. § 1614.105(a)(1).
The court rejected Jackson’s argument that her untimeliness was excused by the
doctrine of equitable estoppel because Jackson could not establish that the Postal
Service took steps to prevent her from timely filing. Nor, the court concluded, could
Jackson avail herself of equitable tolling because she failed to exercise due diligence
in pursuing her claim.

     On appeal Jackson’s sole argument is that the district court erred because
there was a material issue of fact concerning whether the Postal Service actively
misled her into believing that she, as a casual employee, was not entitled to file a
discrimination claim. Her only support for this argument is the assertions in her
affidavit that her former supervisor told her she “had no rights” as a casual
employee and that neither her subsequent supervisors nor the EEO posters in her
workplace dispelled this misinformation.

     We review a grant of summary judgment de novo, construing all facts and
drawing all reasonable inferences in favor of Jackson as the non-moving party. See
Cardoso v. Robert Bosch Corp., 427 F.3d 429, 432 (7th Cir. 2005). Discrimination
claims are subject to equitable doctrines, such as estoppel and tolling, although they
should be applied sparingly. Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101,
113-14 (2002). Equitable estoppel applies only if the employer took “active steps” to
prevent the plaintiff from filing a discrimination charge on time. Smith v. Potter,
445 F.3d 1000, 1010 (7th Cir. 2006); Lucas v. Chi. Transit Auth., 367 F.3d 714, 721
(7th Cir. 2004). But even if the plaintiff makes this showing, she also must
establish that she actually and reasonably relied on the employer’s conduct or
misrepresentations. Smith, 445 F.3d at 1010.

     The district court correctly concluded that Jackson’s affidavit alone was
insufficient to invoke equitable estoppel to excuse her untimely filing. Although
Jackson contends that a prior supervisor told her that she had no right to complain
of discrimination, her only evidence of this is her own self-serving and unsupported
affidavit, which is insufficient to overcome summary judgment. Id. at 1009-10. In
No. 06-3393                                                                   Page 4

any event, her purported lack of awareness of her right to file a discrimination
complaint is significantly undermined by her attendance at two training sessions, in
1997 and 1999, at which she received written documentation of the Postal Service’s
EEO policy and the procedure for filing a complaint. Jackson’s argument is further
weakened by the fact that the posters displayed in her workplace explicitly stated
that EEO policies apply to “any” postal employee and that employees must contact a
counselor at the EEO office in Bedford Park within 45 days of the alleged
discriminatory act or personnel action. In light of the many official statements from
the Postal Service that were presented to her, the district court properly concluded
that Jackson did not show she was actively misled about the applicability of the
Postal Service’s EEO policies to her as a casual employee.

    Accordingly, we AFFIRM the district court’s judgment.